Seevers, C. J.
— The facts pleaded and relied on by the defendants to establish an accord and satisfaction are that prior to the maturity of the note they wrote the plaintiff, offering to pay one hundred and fifty dollars in full satisfaction of the note, and that the plaintiff accepted the offer, and defendants complied therewith by paying said amount to Odenheimer, Miller & Co., bankers, as directed by the plaintiff. The plaintiff, in his rejily to the answer, admitted writing the letter, but says no compromise was made, and said Odenheimer, Miller & Co. were not the agents of the plaintiff. And it was further x>leaded in the reply that the plaintiff was induced to take less than the amount due on the note because of certain false and fraudulent statements written by defendants to plaintiff; that plaintiff wrote *152Odenkeimer, Miller & Co. tkat ke kad received a letter from defendants, offering one kundred and fifty dollars in full satisfaction of tke note, and autkorizing tliem to take tkat amount, clear of expenses, and directed tkem to send tke one kundred and fifty dollars to kim. Tke plaintiff complied witk tkis offer before tke note was due. Tkere is no controversy as to tke foregoing facts; and, as tke defendants paid tke money as directed by tke plaintiff, before tke note was due, tke accord and satisfaction is complete. It is supported by a sufficient consideration, and tkat is tke payment before the note became due and payable. All tke authorities so hold. Tke only remaining question is, did tke defendants make any false representations ? Tkere is no evidence tending to prove tkat tke representations made were false or fraudulent. Therefore tke court properly directed tke jury to find for tke defendants. Tkis disposition of tke case renders it unnecessary to consider the errors assigned in relation to tke admission and rejection of evidence.
Affirmed.